Exhibit 10.7

 

FIRST AMENDMENT TO WEANLING PIG SALES AGREEMENT

 

This First Amendment Weanling Pig Sales Agreement (this “Amendment”), dated
April 1, 2013, is made by and between TS Finishing, LLC, a Delaware limited
liability company (“TS FINISHING”) and Mountain Prairie, LLC, a Colorado limited
liability company (“MOUNTAIN PRAIRIE”).

 

RECITALS

 

WHEREAS, the parties executed a Weanling Pig Sales Agreement effective January
1, 2010 (the “Agreement”);

 

WHEREAS, the Parties desire amend the Agreement as provided herein;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.Amendments to Agreement. The Agreement is amended as follows:

 

(a) The definition of “Hog Procurement Agreement” in the second recital is
hereby amended to refer to the Hog Procurement Agreement dated the same date as
this Amendment between Hormel Foods Corporation and TS FINISHING.

 

(b) Section 2 is hereby deleted in its entirety and the following is inserted in
lieu thereof:

 

2. Term. The term of this Agreement commences on the Effective Date and expires
on June 30, 2013, unless terminated earlier in accordance with this Agreement.

 

(c) Section 3 and the attached Finished Production Matrix Costs are hereby
deleted in their entirety and the following is inserted in lieu thereof:

 

3. Price. The price of pigs sold by MOUNTAIN PRAIRIE to TS FINISHING during this
Agreement will be $ * per head, based on the count at the receiving barn, less
any quality adjustments as described in Section 7. MOUNTAIN PRAIRIE will invoice
TS FINISHING the amount due for pigs upon delivery of the weanling pigs. TS
FINISHING will pay MOUNTAIN PRAIRIE the invoiced amount within five (5) days
from the date of delivery.

 

* Material has been omitted pursuant to a request for confidential treatment and
filed separately with the Securities and Exchange Commission.

 

 

 

 

(d) Section 4 is hereby deleted in its entirety and the following is inserted in
lieu thereof:

 

Intentionally Omitted.

 

(e) Section 7(a) is amended by inserting the following at the end of such
Section:

 

TS FINISHING (i) acknowledges that the weanling pigs sold by MOUNTAIN PRAIRIE
may be infected with Porcine Reproductive and Respiratory Syndrome (“PRRS”),
(ii) agrees not to reject any weanling pigs on account of being infected with
PRRS or exhibiting the symptoms thereof, (iii) agrees not to allege that it is
damaged in any way relating to the fact that any weanling pig is infected with
PRRS and hereby releases MOUNTAIN PRAIRIE from any liability associated with any
weanling pigs being infected with PRRS.

 

(f) Section 7(b) is amended by inserting the following at the end of such
Section:

 

TS FINISHING must (x) provide MOUNTAIN PRAIRIE immediate notice of any rejected
pigs, (y) preserve rejected pigs for 24 hours and (z) provide MOUNTAIN PRAIRIE
the opportunity to inspect such pigs during the period of preservation. If
MOUNTAIN PRAIRIE determines, in its reasonable judgment, that any weanling pig
was wrongfully rejected by TS FINISHING, TS FINISHING will be liable to MOUNTAIN
PRAIRIE for damages.

 

(g) Section 8 is hereby deleted in its entirety and the following is inserted in
lieu thereof:

 

8. DEFAULT; TERMINATION.

 

(a) For purposes of this Agreement, “Default” means:

 

(1)Either party breaches this Agreement and such breach remains uncured sixty
(60) days after receipt from the non-defaulting party of a written notice
specifying the breach;

 

(2)Either party manifests an intention not to perform any material obligation
under this Agreement (for example, delivering hogs or accepting hogs) or
manifests an intention not to cure a material breach of this Agreement;

 

(3)TS FINISHING or its parents, subsidiaries or affiliates is in default under
any other agreement with MOUNTAIN PRAIRIE or its parents, subsidiaries or
affiliates; or MOUNTAIN PRAIRIE or its parents, subsidiaries or affiliates is in
default under any other agreement with TS FINISHING or its parents, subsidiaries
or affiliates;

 

(4)(i) TS FINISHING’s pigs become endangered, as determined by MOUNTAIN PRAIRIE
in its reasonable judgment, (ii) TS FINISHING violates any local, state, or
federal laws, regulations, permits or orders pertaining to environmental safety,
or (iii) TS FINISHING violates any local, state, or federal laws, regulations,
permits, or orders pertaining to food safety;

 

2

 

 

(5)Either party becomes insolvent, suspends or discontinues business operations,
makes an assignment for the benefit of creditors, commences voluntary or has
commenced against them involuntary bankruptcy proceedings, or voluntarily
appoints or involuntarily has appointed a receiver or trustee of all or any part
of their property.

 

(b) If the other party is in Default pursuant to Section 8(a)(1), 8(a)(2) or
8(a)(3) the non-defaulting party may terminate this Agreement by written notice
to the defaulting party. Upon delivery of such a written notice of termination
this Agreement will immediately terminate. This Agreement shall automatically
terminate, without further action, if a Default occurs pursuant to Section
8(a)(4) or 8(a)(5).

 

(h) The last sentence of Section 9 is hereby deleted.

 

(i) Section 18 is hereby deleted in its entirety and the following is inserted
in lieu thereof:

 

18. Notices. All notices provided for hereunder shall be immediately sent via
electronic mail to the addresses listed below and shall simultaneously be sent
via overnight mail to the addresses below. Notice is provided when it is
received.

 



MOUNTAIN PRAIRIE: MOUNTAIN PRAIRIE, LLC   c/o Hormel Foods Corporation   1
Hormel Place   Austin, MN 55912-3680   Attention: Cory Bollum   Email:
cdbollum@hormel.com     with copy to: Faegre Baker Daniels LLP   801 Grand
Avenue, 33rd Floor   Des Moines, Iowa 50309   Attention: Jacob Bylund   Email:
jacob.bylund@faegrebd.com     TS FINISHING: TS FINISHING, LLC   510 S. 170th
Street, Suite 104   Ames, IA 50010   Attention: Steve Price   Email:
steve.price@agfeedinc.com     with copy to: Foley & Lardner LLP   777 East
Wisconsin Avenue   Milwaukee, WI 53202-5306   Attention: Richard H. Casper  
Email: rcasper@foley.com

 

 



  

3

 

 

(j) Section 19 is hereby deleted in its entirety and the following is inserted
in lieu thereof:

 

19. Amendment. This Agreement may be amended or supplemented only in a writing
signed by the parties, and not by any course of dealing or prior performance.

 

(k) Section 20 is hereby amended by deleted “State of Iowa” and inserting “State
of Minnesota” in lieu thereof.

 

(l) All references to arbitration being the sole remedy of party or limiting any
dispute resolution to arbitration are hereby deleted. Section 22 of the
Agreement is hereby deleted in its entirety and the following is inserted in
lieu thereof:

 

Intentionally omitted.

 

2. Remainder of Agreement Unchanged. Except as amended hereby, all of the terms
of the Agreement are unaffected by this Amendment and remain in full force and
effect. All terms not defined herein shall have the meanings set forth in the
Agreement.

 

3. Binding Effect on Successors and Assigns. This Amendment shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, successors, legal representatives and permitted assigns.

 

4. Modifications in Writing. No amendment, modification, supplement, termination
or waiver of or to any provision of this Amendment, or consent to any departure
therefrom, shall be effective unless the same shall be in writing and signed by
or on behalf of the party to be charged with the enforcement thereof.

 

5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all such
counterparts shall constitute one and the same instrument. Delivery of an
executed signature page of this Amendment by facsimile transmission or be
electronic mail shall be effective as delivery of manually executed counterpart
hereof.

 

[Signature Page Follows]

 

4

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
duly authorized representatives.

 





TS FINISHING, LLC

 

MOUNTAIN PRAIRIE, LLC

              By: /s/ Gerry Daignault   By:  /s/ Jeff Nuytten              
Print Name: Gerry Daignault   Print Name: Jeff Nuytten               Title:
President   Title: Vice Pres. Operations, Refrig. Foods               Date:
4/18/13   Date: 4/18/13



   

 

[Signature Page to First Amendment to Weanling Pig Sales Agreement]

 

5

